           Case 1:20-cv-08828-ALC Document 6 Filed 11/10/20 Page 1 of 4



                                                                               11/10/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TYRONE MASSEY,

                                  Plaintiff,
                                                                  20-CV-8828 (ALC)
                      -against-
                                                               ORDER OF SERVICE
 SPHITZ; HEALTH AND HOSPITALS
 CORPORATION; CITY OF NEW YORK,

                                  Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       Plaintiff, currently incarcerated in the Manhattan Detention Complex, brings this pro se

action under 42 U.S.C. § 1983, alleging that Defendants violated his constitutional rights. By

order dated November 6, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (IFP).1

                                          DISCUSSION

A.     Substitute Iosif Shpits, M.D. for Defendant Sphitz

       Plaintiff brings claims against a medical provider whom he identifies as “Sphitz.” The

Court has learned that the medical provider Plaintiff seeks to sue is Iosif Shpits, M.D. The Clerk

of Court is directed to amend the caption of this action to replace Defendant Sphitz with Iosif

Shpits, M.D. See Fed. R. Civ. P. 21.

B.     Waiver of Service on the City of New York

       The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that the City of New York

waive service of summons.


       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 1:20-cv-08828-ALC Document 6 Filed 11/10/20 Page 2 of 4




C.     Service on Shpits and H+H Health and Hospitals

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summonses and complaint be served within 90 days

of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served

summonses and the complaint until the Court reviewed the complaint and ordered that

summonses be issued. The Court therefore extends the time to serve until 90 days after the date

summonses are issued. If the complaint is not served within that time, Plaintiff should request an

extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that

it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

       To allow Plaintiff to effect service on Defendants Iosif Shpits and NYC Health

+Hospitals (formerly the New York City Health and Hospitals Corporation) through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process

Receipt and Return form (“USM-285 form”) for each of these defendants. The Clerk of Court is

further instructed to issue summonses and deliver to the Marshals Service all the paperwork

necessary for the Marshals Service to effect service upon these defendants.



                                                   2
           Case 1:20-cv-08828-ALC Document 6 Filed 11/10/20 Page 3 of 4




        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package. The Clerk of Court is also instructed to amend the caption of this action to

replace Defendant Sphitz with Iosif Shpits, M.D. See Fed. R. Civ. P. 21.

        The Clerk of Court is further directed to electronically notify the New York City

Department of Correction and the New York City Law Department of this order. The Court

requests that Defendant City of New York waive service of summons.

        The Clerk of Court must also issue summonses, complete USM-285 forms with the

addresses for Iosif Shpits and NYC Health + Hospitals, and deliver all documents necessary to

effect service to the U.S. Marshals Service.

SO ORDERED.

Dated: November 10, 2020
       New York, New York

                                                          ANDREW L. CARTER, JR.
                                                          United States District Judge




                                                  3
Case 1:20-cv-08828-ALC Document 6 Filed 11/10/20 Page 4 of 4




           DEFENDANTS AND SERVICE ADDRESSES


   Iosif Shpits, M.D.
   c/o Gwendolyn Renee Tarver
   PAGNY-Correctional Health Services
   49-04 19th Avenue
   1st Floor
   Astoria, New York 11105

   New York City Health + Hospitals
   125 Worth Street
   New York, NY 10013
